United Security Bancshares –
 
Response to Written Agreement Announcement
 
Yesterday we reported United Security Bancshares (the "Company") and its wholly
owned subsidiary, United Security Bank (the "Bank"), entered into a written
agreement with the Federal Reserve Bank of San Francisco. Refer to our 8K at
www.sec.gov.
 
Yesterday and today various news media are reporting their interpretations of
the information. We are providing this report to enhance the understanding of
the matter for all interested parties.
 
The written agreement is the result of an examination in June 2009, about 9
months ago. The written agreement is a procedural matter regulators employ when
certain conditions warrant and represents a mutual understanding between the
Company and the Federal Reserve. Written agreements attempt to be all inclusive
by addressing the major financial components pertinent to banking even if those
components were not criticized. Capital, Asset Quality, Management, Earnings and
Liquidity are all typically addressed in agreements. Agreements help ensure a
clear understanding between management and regulators for addressing the
deficiencies. The primary condition at the Bank in June 2009 warranting the
procedure for a written agreement was the level of nonperforming assets.
 
 
1.
Nonperforming assets (NPA’s) include:

 
 
a.
loans placed on nonaccrual due to the probability the borrower will be unable to
pay all principal and interest

 
 
b.
loans 90 days past due and still accruing

 
 
c.
Foreclosed real estate

 
 
d.
Other nonperforming assets

 
Some of the Bank’s loans considered NPA’s are not delinquent but contain
weaknesses we believe warrant NPA status.
 
 
2.
The written agreement includes a host of other components besides NPA’s, such
as:

 
 
a.
submit an enhanced written plan to strengthen credit risk and other real estate
owned

 
 
b.
maintain a sound process for determining, documenting, and recording an adequate
allowance for loan and lease losses

 
 
c.
improve the management of the Bank's liquidity position and funds management
policies

 
 
d.
improve the Bank’s earnings and overall condition

 
The written agreement contained no provisions to increase capital or impose
other financial requirements and will not result in any change to financial
results. We’ve been aware for several months a written agreement is likely and
we’ve been working to complete the requirements an agreement may contain since
that time. Most of the conditions have already been met and we anticipated
completing the remaining components on timely basis. NPA’s, Capital, Earnings
and Liquidity have all improved since the examination date. The task at hand is
to continue this process until the matters contained in the written agreement
are fully addressed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
We surmise the 9 month delay for issuing the agreement is partly due to the
sheer number of similar agreements being issued at the present time as required
by regulatory protocol. Estimates are at least 60% of the banks in the 12th
Federal Reserve District have received similar agreements. The Twelfth Federal
Reserve District includes the nine western states—Alaska, Arizona, California,
Hawaii, Idaho, Nevada, Oregon, Utah, and Washington—Guam, American Samoa, and
the Northern Mariana Islands.


 
Contact:
 
United Security Bancshares
Ken Donahue
Executive Vice President and
Chief Administrative Officer
(559) 248-4944


 